Exhibit 10.21

SONOSITE, INC.

Indemnification Agreement

This INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of
                     is made between SONOSITE, INC., a Washington corporation
(the “Company”), and                      (“Indemnitee”).

Recitals

A. Indemnitee is a director or officer of the Company and in such capacity is
performing valuable services for the Company.

B. The Company and Indemnitee recognize the difficulty in obtaining directors’
and officers’ liability insurance and the significant cost of such insurance.

C. The Company and Indemnitee further recognize the substantial increase in
litigation subjecting directors and officers to expensive litigation risks at
the same time that such liability insurance has been severely limited.

D. The Company has adopted Restated Articles of Incorporation (the “Articles”)
providing for indemnification of the officers, directors, agents and employees
of the Company to the full extent permitted by the Business Corporation Act of
Washington (the “Act”).

E. The Articles and the Act specifically provide that they are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and its directors and officers with respect to indemnification of such directors
and officers.

F. To induce Indemnitee to serve or continue to serve as a director or officer
of the Company, the Company desires to confirm the contract indemnification
rights provided in the Amended and Restated Bylaws (the “Bylaws”) and agrees to
provide the Indemnitee with the benefits contemplated by this Agreement.

Agreement

In consideration of the recitals above, the mutual covenants and agreements
herein contained, and Indemnitee’s continued service as a director or officer,
as the case may be, of the Company after the date hereof, the parties to this
Agreement agree as follows:

1. Indemnification of Indemnitee

1.1. Scope

The Company agrees to hold harmless and indemnify Indemnitee to the full extent
provided under the provisions of the Articles, and to the full extent permitted
by law, notwithstanding that the basis for such indemnification is not
specifically enumerated in this Agreement, the Articles, any statute or
otherwise. In the event of any change, after the date of this Agreement, in any
applicable law, statute or rule regarding the right of a Washington corporation
to indemnify a member of its board of directors or an officer, such change, to
the extent that it would expand Indemnitee’s rights hereunder, shall be included
within Indemnitee’s rights and the Company’s obligations hereunder, and, to the
extent that it would narrow Indemnitee’s rights or the Company’s obligations
hereunder,

 

1



--------------------------------------------------------------------------------

shall not affect or limit the scope of this Agreement; provided, however, that
in no event shall any part of this Agreement be construed so as to require
indemnification when such indemnification is not permitted by then applicable
law.

1.2. Nonexclusivity

The indemnification provided by this Agreement shall not be deemed exclusive of
any rights to which Indemnitee may be entitled under the Company’s Articles, the
Bylaws, any agreement, any vote of shareholders or disinterested directors, the
Act, or otherwise, whether as to action in Indemnitee’s official capacity or
otherwise.

1.3. Included Coverage

Subject to the limitations set forth in this Agreement, if Indemnitee was or is
made a party, or is threatened to be made a party, to or is otherwise involved
(including, without limitation, as a witness) in any Proceeding (as defined
below), the Company shall hold harmless and indemnify Indemnitee from and
against any and all losses, claims, damages (compensatory, exemplary, punitive
or otherwise), liabilities or expenses, including, without limitation,
attorneys’ fees, costs, judgments, fines, ERISA excise taxes or penalties,
witness fees, amounts paid in settlement and other expenses incurred in
connection with the investigation, defense, settlement or approval of such
Proceeding (collectively, “Damages”).

1.4. Definition of Proceeding

For purposes of this Agreement, “Proceeding” shall mean any completed, actual,
pending or threatened action, suit, claim, hearing or proceeding, whether civil,
criminal, arbitrative, administrative, investigative or pursuant to any
alternative dispute resolution mechanism (including an action by or in the right
of the Company) and whether formal or informal, in which Indemnitee is, was or
becomes involved by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company or that, being or having been such a
director, officer, employee or agent, Indemnitee is or was serving at the
request of the Company as a director, officer, employee, trustee or agent of
another corporation or of a partnership, joint venture, trust or other
enterprise (collectively, a “Related Company”), including service with respect
to an employee benefit plan, whether the basis of such proceeding is alleged
action (or inaction) by Indemnitee in an official capacity as a director,
officer, employee, trustee or agent or in any other capacity while serving as a
director, officer, employee, trustee or agent; provided, however, that, except
with respect to an Enforcement Action (defined in Section 3.1 below) an action
challenging the Company’s determination that Indemnitee is not entitled to
indemnification pursuant to Section 1.5, and any other action to enforce the
provisions of this Agreement, “Proceeding” shall not include any action, suit,
claim or proceeding instituted by or at the direction of Indemnitee unless such
action, suit, claim or proceeding is or was authorized by the Company’s Board of
Directors; provided further, however, that, in accordance with RCW 23B.08.510(4)
or a successor provision of the Act, “Proceeding” shall not include (a) any
action, suit, claim, or proceeding by or in the right of the Company in which
the Indemnitee was adjudged liable to the Company or (b) any other action, suit,
claim, or proceeding charging improper personal benefit to the Indemnitee,
whether or not involving action in the Indemnitee’s official capacity, in which
the Indemnitee was adjudged liable on the basis that personal benefit was
improperly received by the Indemnitee.

 

2



--------------------------------------------------------------------------------

1.5. Determination of Entitlement

In the event that a determination of Indemnitee’s entitlement to indemnification
is required pursuant to RCW 23B.08.550 or a successor provision of the Act or
pursuant to other applicable law, the appropriate decision-maker shall make such
determination; provided, however, that Indemnitee shall initially be presumed in
all cases to be entitled to indemnification, that Indemnitee may establish a
conclusive presumption of any fact necessary to such a determination by
delivering to the Company a declaration made under penalty of perjury that such
fact is true and that, unless the Company shall deliver to Indemnitee written
notice of a determination that Indemnitee is not entitled to indemnification
within twenty (20) calendar days after the Company’s receipt of Indemnitee’s
initial written request for indemnification, such determination shall
conclusively be deemed to have been made in favor of the Company’s provision of
indemnification, and that the Company hereby agrees not to assert otherwise.

1.6. Contribution

If the indemnification provided under Section 1.1 is unavailable by reason of a
court decision, based on grounds other than any of those set forth in
paragraphs (b) through (d) of Section 4.1, then, in respect of any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall contribute to the amount of Damages
(including attorneys’ fees) actually and reasonably incurred and paid or payable
by Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and Indemnitee on the other
from the transaction from which such Proceeding arose and (ii) the relative
fault of the Company on the one hand and of Indemnitee on the other in
connection with the events that resulted in such Damages as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and of Indemnitee on the other shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Damages.
The Company agrees that it would not be just and equitable if contribution
pursuant to this Section 1.6 were determined by pro rata allocation or any other
method of allocation that does not take account of the foregoing equitable
considerations.

1.7. Survival

The indemnification and contribution provided under this Agreement shall apply
to any and all Proceedings, notwithstanding that Indemnitee has ceased to serve
the Company or a Related Company and shall continue so long as Indemnitee shall
be subject to any possible Proceeding, whether civil, criminal or investigative,
by reason of the fact that Indemnitee was a director or officer of the Company
or serving in any other capacity referred to in Section 1.4 of this Agreement.

2. Expense Advances

2.1. Generally

The right to indemnification of Damages conferred by Section 1 shall include the
right to have the Company pay Indemnitee’s expenses in any Proceeding as such
expenses are incurred and in advance of such Proceeding’s final disposition
(such right, an “Expense Advance”).

 

3



--------------------------------------------------------------------------------

2.2. Conditions to Expense Advance

The Company’s obligation to provide an Expense Advance is subject to the
following conditions:

2.2.1. Undertaking

If the Proceeding arose in connection with Indemnitee’s service as a director or
an officer of the Company (and not in any other capacity in which Indemnitee
rendered service, including service to any Related Company), then Indemnitee or
Indemnitee’s representative shall have executed and delivered to the Company an
undertaking, which need not be secured and shall be accepted without reference
to Indemnitee’s financial ability to make repayment, by or on behalf of
Indemnitee to repay all Expense Advances if it shall ultimately be determined by
a final, unappealable decision rendered by a court having jurisdiction over the
parties that Indemnitee is not entitled to be indemnified under this Agreement
or otherwise.

2.2.2. Cooperation

Indemnitee shall give the Company such information and cooperation as it may
reasonably request and as shall be within Indemnitee’s legal power to so
provide.

2.2.3. Affirmation

Indemnitee shall furnish, upon request by the Company and if required under
applicable law, a written affirmation of Indemnitee’s good faith belief that any
applicable standards of conduct have been met by Indemnitee.

3. Procedures for Enforcement

3.1. Enforcement

In the event that any claim for indemnification, whether an Expense Advance or
otherwise, is made hereunder and is not paid in full within thirty (30) calendar
days after written notice of such claim is delivered to the Company, Indemnitee
may, but need not, at any time thereafter bring suit against the Company to
recover the unpaid amount of the claim (an “Enforcement Action”).

3.2. Presumptions in Enforcement Action

In any Enforcement Action, the following presumptions (and limitation on
presumptions) shall apply:

(a) The Company expressly affirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereunder to induce
Indemnitee to continue as a director or officer, as the case may be, of the
Company;

(b) Neither (i) the failure of the Company (including the Company’s Board of
Directors, independent or special legal counsel or the Company’s shareholders)
to have made a determination prior to the commencement of the Enforcement Action
that indemnification of Indemnitee is proper in the circumstances nor (ii) an
actual determination by the Company, its Board of Directors, independent or
special legal counsel or shareholders that Indemnitee is not entitled to
indemnification shall be a defense to the Enforcement Action or create a
presumption that Indemnitee is not entitled to indemnification hereunder; and

 

4



--------------------------------------------------------------------------------

(c) If Indemnitee is or was serving as a director or officer of a corporation of
which a majority of the shares entitled to vote in the election of its directors
is held by the Company or as a partner, trustee or otherwise in an executive or
management capacity in a partnership, joint venture, trust or other enterprise
of which the Company or a wholly owned subsidiary of the Company is a general
partner or has a majority ownership, then such corporation, partnership, joint
venture, trust or other enterprise shall conclusively be deemed a Related
Company and Indemnitee shall conclusively be deemed to be serving such Related
Company at the Company’s request.

3.3. Attorneys’ Fees and Expenses for Enforcement Action

In the event Indemnitee is required to bring an Enforcement Action, the Company
shall pay all of Indemnitee’s fees and expenses in bringing and pursuing the
Enforcement Action (including attorneys’ fees at any stage, including on
appeal); provided, however, that the Company shall not be required to provide
such payment for such attorneys’ fees or expenses if a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such Enforcement Action was not made in good faith.

4. Limitations on Indemnity; Mutual Acknowledgment

4.1. Limitation on Indemnity

No indemnity pursuant to this Agreement shall be provided by the Company:

(a) On account of any suit in which a final, unappealable judgment is rendered
against Indemnitee for an accounting of profits made from the purchase or sale
by Indemnitee of securities of the Company in violation of the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended;

(b) For Damages that have been paid directly to Indemnitee by an insurance
carrier under a policy of insurance maintained by the Company;

(c) With respect to remuneration paid to Indemnitee if it shall be determined by
a final judgment or other final adjudication that such remuneration was in
violation of law;

(d) For any acts or omissions of the Indemnitee finally adjudged to be
intentional misconduct or a knowing violation of law, for conduct of the
Indemnitee finally adjudged to be in violation of RCW 23B.08.310 or a successor
provision of the Act, for any transaction with respect to which it was finally
adjudged that the Indemnitee personally received a benefit in money, property,
or services to which the Indemnitee was not legally entitled, or if the Company
is otherwise prohibited by applicable law from paying such indemnification; or

(e) If a final decision by a court having jurisdiction in the matter with no
further right of appeal shall determine that such indemnification is not lawful.

4.2. Partial Indemnification

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Damages in
connection with a Proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Damages to which Indemnitee is entitled.

 

5



--------------------------------------------------------------------------------

4.3. Mutual Acknowledgment

The Company and Indemnitee acknowledge that, in certain instances, federal law
or public policy may override applicable state law and prohibit the Company from
indemnifying Indemnitee under this Agreement or otherwise. For example, the
Company and Indemnitee acknowledge that the Securities and Exchange Commission
(the “SEC”) has taken the position that indemnification is not permissible for
liabilities arising under certain federal securities laws, and federal
legislation prohibits indemnification for certain ERISA violations. Furthermore,
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

5. Notification and Defense of Claim

5.1. Notification

Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not, however, relieve
the Company from any liability which it may have to Indemnitee under this
Agreement unless and only to the extent that such omission can be shown to have
prejudiced the Company’s ability to defend the Proceeding.

If, at the time of the receipt of a notice of a claim pursuant to Section 5.1,
the Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall take all necessary or desirable action to cause such insurers to
pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.

5.2. Defense of Claim

With respect to any such Proceeding as to which Indemnitee notifies the Company
of the commencement thereof:

(a) The Company may participate therein at its own expense;

(b) The Company, jointly with any other indemnifying party similarly notified,
may assume the defense thereof, with counsel satisfactory to Indemnitee. After
notice from the Company to Indemnitee of its election so to assume the defense
thereof, the Company shall not be liable to Indemnitee under this Agreement for
any legal or other expenses (other than reasonable costs of investigation)
subsequently incurred by Indemnitee in connection with the defense thereof
unless (i) the employment of counsel by Indemnitee has been authorized by the
Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company (or any other person or persons
included in the joint defense) and Indemnitee in the conduct of the defense of
such action, (iii) the Company shall not, in fact, have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel shall be at the Company’s expense, or (iv) the Company is not
financially or legally able to perform its

 

6



--------------------------------------------------------------------------------

indemnification obligations. The Company shall not be entitled to assume the
defense of any proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have reasonably made the conclusion provided for in (ii) or
(iv) above;

(c) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without its
written consent;

(d) The Company shall not settle any action or claim in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent; and

(e) Neither the Company nor Indemnitee will unreasonably withhold its, his or
her consent to any proposed settlement.

6. Severability

Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or to fail to do any act in violation of applicable
law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable, as provided in
this Section 6. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify or make contribution to Indemnitee to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated, and the balance of this Agreement not so invalidated shall be
enforceable in accordance with its terms.

7. Governing Law; Binding Effect; Amendment and Termination

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Washington.

(b) This Agreement shall be binding on Indemnitee and on the Company and its
successors and assigns (including any transferee of all or substantially all its
assets and any successor by merger or otherwise by operation of law), and shall
inure to the benefit of Indemnitee and Indemnitee’s heirs, personal
representatives and assigns and to the benefit of the Company and its successors
and assigns. The Company shall not effect any merger, consolidation, sale of all
or substantially all of its assets or other reorganization in which it is not
the surviving entity, unless the surviving entity agrees in writing to assure
all of the Company’s obligations under this Agreement.

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

8. Entire Agreement

This Agreement is the entire agreement of the parties regarding its subject
matter and supersedes all prior written or oral communications or agreements.

9. Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

7



--------------------------------------------------------------------------------

10. Amendments; Waivers

Neither this Agreement nor any provision may be amended except by written
agreement signed by the parties. No waiver of any breach or default shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default.

11. Notices

All notices, claims and other communications hereunder shall be in writing and
made by hand delivery, registered or certified mail (postage prepaid, return
receipt requested), facsimile or overnight air courier guaranteeing next-day
delivery:

 

(a) If to the Company, to:

   with a copy to:

SonoSite, Inc.

21919 30th Drive SE

Bothell, WA 98021-3904

Attn: Kathy Surace-Smith, General Counsel

  

Fenwick & West LLP

1191 Second Avenue, Suite 1610

Seattle, WA 98101

Attn: Stephen M. Graham, Esq.

(b) If to Indemnitee, to the address specified on the last page of this
Agreement or to such other address as either party may from time to time furnish
to the other party by a notice given in accordance with the provisions of this
Section 11. All such notices, claims and communications shall be deemed to have
been duly given if (i) personally delivered, at the time delivered, (ii) mailed,
five days after dispatched, (iii) sent by facsimile transmission, upon
confirmation of receipt, and (iv) sent by any other means, upon receipt.

12. Directors’ and Officers’ Insurance

(a) The Company hereby covenants and agrees that, subject to the provisions of
Section 12(c) hereof, the Company shall, from a date no later than the closing
date of the Company’s first registered public offering of the Company’s Common
Stock pursuant to an effective registration statement under the Securities Act
of 1933, as amended, maintain directors’ and officers’ insurance in full force
and effect so long as Indemnitee continues to serve as a director or officer of
the Company and thereafter so long as Indemnitee shall be subject to any
possible Proceeding.

(b) In all policies of directors’ and officers’ insurance, Indemnitee shall be
named as an insured in such a manner as to provide Indemnitee the same rights
and benefits, subject to the same limitations, as are accorded to the Company’s
directors or officers most favorably insured by such policy.

(c) Notwithstanding the foregoing provisions of this Section 12, the Company
shall have no obligation to maintain directors’ and officers’ insurance if the
Company determines in good faith that such insurance is not reasonably
available, the premium costs for such insurance are disproportionate to the
amount of coverage provided, or the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit.

13. Specific Performance

The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, will be inadequate, impracticable and
difficult of proof, and further

 

8



--------------------------------------------------------------------------------

agree that such breach would cause Indemnitee irreparable harm. Accordingly, the
Company and Indemnitee agree that Indemnitee shall be entitled to temporary and
permanent injunctive relief to enforce this Agreement without the necessity of
proving actual damages or irreparable harm. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bond or other undertaking in connection
therewith. Any such requirement of bond or undertaking is hereby waived by the
Company, and the Company acknowledges that in the absence of such a waiver, a
bond or undertaking may be required by the court.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

COMPANY: SONOSITE, INC. By  

 

Its

 

INDEMNITEE:

 

Print name:

 

 

Address:

 

 

9